DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. § 103 as being unpatentable over Chinese Patent Application Publication No. CN 102924640 A (herein “Huang”) in view of Monatshefte für Chemie - Chemical Monthly April 2007, 138, 357-361 (herein “Wutzel”) and Handbook of Radical Polymerization (herein “Matyjaszewski”).
Huang describes processes of emulsion polymerization (see the “Technical Field” section). As an example of a process, Huang discloses (see Embodiment 6) a process comprising emulsion polymerization with potassium persulfate as an initiator, water as a medium, sodium dodecyl benzene sulfonate as an anionic surfactant emulsifier, sodium bicarbonate which necessarily functions to regulate the pH, and the monomer styrene. The initiator potassium persulfate is notoriously well-known to initiate free radical polymerization. The polymer has a weight-average molecular weight of 1,585,000.
The molar ratio of initiator to monomer in the cited embodiment of Huang is about 2.45 : 100. The mass ratio of water to monomer in the cited embodiment of Huang is about 4.79 : 1.
The mass ratio of surfactant to monomer in the cited embodiment of Huang is about 6.71 : 100. Huang does not specifically disclose an embodiment in which the molar ratio of surfactant to monomer is within the range of 4-6 : 100.
It is well-known in the art that the amount of surfactant affects the resulting particle size of an emulsion particle. For instance, Wutzel describes the effect of emulsifier concentration on number of particles and the relationship among number of particles and particle diameter (see the Summary section and the paragraph beginning on the right side of p. 357). One of ordinary skill in the art would have merely exercised ordinary creativity by using any appropriate amount of surfactant based upon the desired particle size of the polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used any appropriate amount of surfactant based upon the desired particle size of the polymer, including amounts within the recited range of 4-6 : 100.
The mass ratio of sodium bicarbonate to monomer in the cited embodiment of Huang is about 2.87 : 100. Huang does not specifically disclose the pH value of the polymerization reaction mixture. However, Huang more generally discloses (see about one third down p. 8 of the translation) that the pH of the polymerization systems is 7-8. One of ordinary skill in the art would have merely exercised ordinary creativity by using an appropriate amount of sodium bicarbonate to achieve a desired pH of the polymerization system within the range of 7-8. Additionally, there do not appear to be any components of Huang’s reaction mixture that would require materially different amounts of sodium bicarbonate than the present process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed Huang’s process using any appropriate amount of sodium bicarbonate to achieve a desired pH of the polymerization system within the range of 7-8. 
Huang does not disclose the recited polymerization at room temperature.
Matyjaszewski describes various aspects of free radical polymerizations (see the Introduction section). Matyjaszewski describes redox initiation reactions (see section 3.1.2.4 on p. 124) which can be used over a wider temperature range, which can often be used at ambient temperatures or even below, and which see extensive use in emulsion and aqueous free-radical polymerization processes. Matyjaszewski describes the reaction of persulfate with transition metal ions to generate a radical anion as the initiating species.
In light of Matyjaszewski, one of ordinary skill in the art would have been motivated to use Huang’s persulfate in combination with a transition metal ion to achieve a redox initiator for use at ambient temperatures, thereby decreasing the energy input necessary to initiate the polymerization reaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Huang’s persulfate in combination with a transition metal ion to achieve a redox initiator and to polymerize the resulting mixture at any appropriate ambient temperatures, such as at 25-35 °C, with or without any control of the polymerization temperature.

Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Huang in view of Wutzel and Matyjaszewski, as applied above, and further in view of US Patent No. 5,444,140 (herein “Paine”).
The discussion set forth above regarding Huang, Wutzel and Matyjaszewski with respect to base claim 1 is incorporated here by reference. 
As set forth above, Huang, Wutzel and Matyjaszewski suggest a process according to base claim 1. As set forth above, Huang describes the emulsifier sodium dodecyl benzene sulfonate. Huang does not disclose the emulsifier sodium dodecyl sulfate.
Paine describes an emulsion polymerization process (see the abstract) of various monomers such as styrene (see col. 5, ll. 32-63). The process includes a surfactant (see col. 6, l. 44 to col. 7, l. 7). Preferred surfactants are those which have a relatively low molecular weight and high water solubility to facilitate removal if desired, for example, sodium dodecylbenzene sulfonate and sodium dodecyl sulfate (see col. 7, ll. 1-5).
In light of Paine, it is evident that one of ordinary skill in the art would have recognized that both sodium dodecylbenzene sulfonate and sodium dodecyl sulfate are known in the art as emulsifiers for emulsion polymerization of styrene, and it is further evident that one of ordinary skill in the art would have recognized that these surfactants have relatively high water solubility which facilities removal if desired.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident from the discussion above that Huang contains a method which differs from the claimed method by the substitution of sodium dodecyl sulfate for sodium dodecyl benzene sulfonate. The substituted component, sodium dodecyl sulfate, and its function as an emulsifier for emulsion polymerization of styrene were known in the art, as evidenced by the discussion above regarding Paine. One of ordinary skill in the art could have substituted sodium dodecyl sulfate for Huang’s sodium dodecyl benzene sulfonate by simply using the former instead of the latter when preparing the reaction mixtures according to Huang’s procedure, and the results of the substitution (emulsion polymerization of styrene) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted sodium dodecyl sulfate for Huang’s sodium dodecyl benzene sulfonate, thereby arriving at the presently claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764